Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into effective as of
February 4, 2013, by and between B/E Aerospace, Inc., a Delaware corporation
(the “Company”), and Tom Plant (the “Executive”).

RECITALS

WHEREAS, the Company presently employs the Executive in the capacity of an
“At‑Will” employee as the Vice President & General Manager, Seating Products
Group;

WHEREAS, the Company now wishes to change the “At‑Will” employment status of the
Executive pursuant to this Agreement and the Executive wishes to accept such
change and accompanying incentive and salary compensatory promotion on the terms
and conditions set forth in this Agreement;

WHEREAS, the Company desires through this Agreement to continue to secure for
itself, to the exclusion of other employers, the experience, abilities and
services of the Executive, including but not limited to the goodwill generated
to the Company from the rendering of such services by the Executive, and to
prevent the loss of such experience, abilities, services, and goodwill pursuant
to the terms and conditions of this Agreement;

WHEREAS, by virtue of the Executive’s position with the Company, the Executive
has regular access to and use of the Company’s confidential information and
trade secrets, and the Company has a legitimate interest in protecting its
confidential information and trade secrets by prohibiting the Executive from
assisting, whether directly or indirectly, a competitor or competing with the
Company for a reasonable period after the termination of the Executive’s
employment;

WHEREAS, the Executive wishes to continue in the employ of the Company and to
secure his experience, abilities, and services exclusively for the benefit of
the Company on the terms and conditions set forth in this Agreement; and

WHEREAS, concurrently with the execution of this Agreement, the Executive and
the Company are entering into the 2013 Proprietary Rights Agreement, which is
attached hereto as Exhibit A (the “2013 Proprietary Rights Agreement”);

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:

1. Employment.  Unless otherwise terminated pursuant to the provisions of
Section 4 hereof, the Company shall employ the Executive, and the Executive
shall perform services for and continue in the employment of the Company during
the term of his employment under this Agreement, which shall be the period
ending one (1) year from any date as of which the term is being determined (the
“Employment Term”).  The date on which the Employment Term ends is hereinafter
referred to as the “Expiration Date.”  At no point during the Employment Term
shall



--------------------------------------------------------------------------------

 



the Executive compete or take any preparations to compete, whether directly or
indirectly, with the Company, including any of its subsidiaries.

2. Position and Duties.  The Executive shall serve the Company in the capacity
of Vice President & General Manager, Seating Products Group and shall be
accountable to and shall have such other powers, duties and responsibilities,
consistent with such capacity, as may from time to time be prescribed by the
Vice President & General Manager of the Commercial Aircraft Segment of the
Company or his designee, in his sole discretion.  The Executive shall perform
and discharge, faithfully, diligently and to the best of his ability, such
powers, duties and responsibilities and shall comply with all of the Company’s
policies and procedures.  The Executive shall devote substantially all of his
working time and efforts to the business and affairs of the Company.

3. Compensation.

(a) Salary.  During the Employment Term, the Executive shall receive a salary
(the “Salary”) payable at the rate of $325,000.00 per annum.  Such rate shall be
subject to adjustment from time to time by the Compensation Committee of the
Board of Directors (the “Compensation Committee”) or the President and Chief
Operating Officer provided, however, that it at no time shall be adjusted below
$325,000.00.   The Salary shall be payable biweekly or in accordance with the
Company’s current payroll practices, less all required deductions.  The Salary
shall be pro-rated for any period of service less than a full year.

(b) Incentive Bonus.  During the Employment Term, the Executive shall be
eligible to receive an incentive performance bonus of from 0% up to 90% of the
Salary (the “Bonus”) in accordance with the Company’s bonus plan applicable to
similarly situated employees then in effect, as determined by the Compensation
Committee in its sole discretion at the end of the applicable fiscal year.  The
Bonus, if earned, shall be paid in accordance with Company policy then in
effect, but in no event later than March 15th of the year following the year in
which the Executive earned such Bonus.  Executive must be an employee of the
Company at the time the Bonus is to be paid to be eligible to receive it.

(c) Expenses.  During the Employment Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him on behalf of the Company in accordance with the Company’s policies and
procedures in effect from time to time.

(d) Benefits.  During the Employment Term, the Executive shall be entitled to
participate in or receive benefits under any life or disability insurance,
health, pension, retirement, accident, and other employee benefit plans,
programs and arrangements made generally available by the Company to similarly
situated employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements in effect
from time to time.  In accordance with the Company’s policies in effect from
time to time applicable to the Executive, the Executive shall also be entitled
to paid vacation in any fiscal year during the Employment Term as well as all
paid holidays given by the Company to its employees.

(e) Equity Awards.

(i) During the Employment Term, the Executive shall be eligible to participate
in the Company’s equity incentive plan as determined by the Compensation
Committee in

2

--------------------------------------------------------------------------------

 



its sole discretion.  The timing, form and amount of the equity awards shall be
determined by the Compensation Committee in its sole discretion.  The equity
awards shall be granted pursuant to and subject to the terms of the Company’s
2005 Long‑Term Incentive Plan (or any successor plan) and an award agreement to
be entered into between the Company and the Executive.

(ii) Notwithstanding any provision in the applicable award documents, and as
additional consideration for the Executive’s restrictive covenants for the
benefit of the Company set forth in Section 5 of this Agreement, the Executive’s
time-vested equity awards shall, subject to applicable law, accelerate and
become immediately vested and unrestricted and, as applicable, become
immediately exercisable and remain exercisable through the remainder of their
term upon the termination of the Executive’s employment without Cause pursuant
to Section 4(e) (the “Accelerated Restricted Stock”).  Nothing in this
Section 3(e)(ii) shall alter the terms of any equity awards subject to
performance‑based vesting.

4. Termination and Compensation Thereon.

(a) Termination.  Subject to the terms and conditions of this Agreement, the
Executive’s employment pursuant to this Agreement may be terminated either by
the Executive or the Company at any time and for any reason.  The term
“Termination Date” shall mean if the Executive’s employment is terminated (i) by
his death, the date of his death or (ii) for any other reason, the date on which
the Executive incurs a Separation from Service (as hereinafter defined).

(b) Death.  The Executive’s employment hereunder shall terminate upon his
death.  In such event, the Company shall, within thirty (30) days following the
date of death, pay to such person as the Executive shall have designated in a
notice filed with the Company, or, if no such person shall have been designated,
to his estate, a lump sum amount equal to the Salary (at the rate in effect as
of the Termination Date) payable during the period from the Termination Date
through the Expiration Date.

(c) Incapacity.  If, in the reasonable judgment of the Chief Executive Officer,
as a result of the Executive’s incapacity due to physical or mental illness, the
Executive shall have been absent from his full-time duties as described
hereunder for the entire period of six (6) consecutive months (“Incapacity”),
the Executive’s employment shall terminate at the end of the six (6)‑month
period.  In such event, upon the Termination Date, the Company shall pay to the
Executive a lump sum payment equal to the Salary (at the rate in effect as of
the Termination Date) for the Employment Term payable during the period from the
Termination Date through the Expiration Date.  The lump sum payment shall be
made within sixty (60) days following the Termination Date, provided that prior
to the payment date the Executive or his designated appointee signs a waiver and
release of claims agreement in the form provided by the Company in its
discretion and such waiver and release becomes effective and irrevocable in its
entirety prior to such date.  If the waiver and release does not become
effective and irrevocable on or prior to the payment date set forth in the
preceding sentence, the Company shall have no further obligations pursuant to
Sections 4(c) or 4(f).  The Company’s obligation to pay the Executive the lump
sum payment pursuant to this Section 4(c) and to provide benefits pursuant to
Section 4(f) (each, to the extent not previously paid) shall terminate if the
Executive subsequently takes other employment to the

3

--------------------------------------------------------------------------------

 



extent of the Executive’s salary and benefits from such subsequent employment. 
Any dispute between the Chief Executive Officer and the Executive with respect
to the Executive’s Incapacity shall be settled by reference to a competent
medical authority mutually agreed to by the Chief Executive Officer and the
Executive, whose decision shall be binding on all parties.

(d) Termination by the Company for Cause; Resignation by the Executive.

(i) If the Company terminates the Executive’s employment for Cause or the
Executive resigns or terminates his employment for any reason, the Company shall
have no further obligations to the Executive hereunder after the Termination
Date, except for unpaid Salary, unreimbursed expenses pursuant to Section 3(c),
and benefits accrued through the Termination Date.

(ii) For purposes of this Agreement, “Cause” shall mean (i) the
Executive’s failure, refusal or neglect to perform and discharge his powers,
duties, obligations or responsibilities as an employee of the Company (including
duties prescribed hereunder or by the Vice President & General Manager of the
Commercial Aircraft Segment or the President and Chief Operating Officer
pursuant to Section 2 above), violation of Company policies, breach or violation
of the terms of this Agreement or the 2013 Proprietary Rights Agreement, or
breach of any fiduciary duties or duties of loyalty the Executive may have
because of any position the Executive holds with the Company or any subsidiary
or affiliate thereof; (ii) conviction of, or plea of nolo contendere to, a
felony or any other crime involving the Executive’s personal dishonesty or moral
turpitude or that could reflect negatively upon the Company or any of its
subsidiaries or affiliates; (iii) the Executive’s indictment by a grand jury for
acts detrimental to the Company’s best interests; or (iv) the Executive’s
engagement in willful misconduct (including any willful violation of federal
securities laws), negligence, act of dishonesty, violence or threat of violence,
in each case that could reasonably be expected to result in injury to the
Company or any of its subsidiaries or affiliates.

(e) Termination without Cause.  The Company may terminate the
Executive’s employment hereunder at any time without Cause.  In such event, the
Company shall pay or provide, as applicable, the Executive with:

(i) a lump sum payment equal to the Salary for the Employment Term payable
during the period from the Termination Date through the Expiration Date;

(ii) an additional amount equal to one (1) times the annual Salary in effect as
of the Termination Date if the Executive, as set forth below, first signs a
waiver and release agreement and that waiver and release agreement becomes
effective and irrevocable in its entirety;

(iii) the Accelerated Restricted Stock subject to paragraph 7; and

(iv) a pro‑rated portion of his Bonus for the year in which the Termination Date
occurs Date if the Executive, as set forth below, first signs a waiver and
release agreement and that waiver and release agreement becomes effective and
irrevocable in its entirety.  The pro‑rated Bonus shall be paid on the date that
all incentive cash awards are paid to

4

--------------------------------------------------------------------------------

 



employees generally based upon actual performance pursuant to the cash bonus
plan applicable to Executive.

The payment set forth in (i) and (iii) above shall be made to the Executive
within sixty (60) days following the Termination Date, whether or not the
Executive signs a waiver and release agreement in the form provided by the
Company and whether or not such waiver and release becomes effective and
irrevocable in its entirety prior to such date.  The payment set forth in (ii)
and (iv) above shall be made within sixty (60) days following the Termination
Date, provided that prior to the payment date the Executive signs a waiver and
release agreement in the form provided by the Company and such waiver and
release becomes effective and irrevocable in its entirety prior to such date. 
If the waiver and release does not become effective and irrevocable on or prior
to the payment date set forth in the preceding sentence, the Company shall have
no further obligations pursuant to Sections 4(e) and 4(f).

(f) Benefit Continuation.  If the Executive’s employment is terminated pursuant
to Sections 4(b), 4(c), or 4(e) then the Company shall provide the Executive
and, as applicable, his eligible spouse and eligible dependents with continued
participation in the medical, dental and health benefit plans (except for the
executive medical reimbursement plan) then generally available to similarly
situated employees of the Company on similar terms and conditions as active
employees, from the Termination Date until the earlier of (i) the first (1st)
anniversary of the Termination Date and (ii) the date the Executive becomes
eligible for comparable benefits provided by a third party; provided,  however,
that the continuation of such benefits shall be subject to the continued
availability of and respective terms of the applicable plan, as in effect from
time to time, and the timely payment by the Executive, or his estate in the case
of the Executive’s death, of his allocable share of the applicable premiums in
effect from time to time.  The Executive, or his estate in the case of the
Executive’s death, shall be solely responsible for all taxes related to the
receipt of post employment medical, dental and health benefits.

5. Covenants of the Executive.  In consideration of the receipt and execution of
this Agreement, including all of the benefits set forth herein that are beyond
or in addition to the benefits the Executive was previously entitled or eligible
to receive in his capacity as an At‑Will employee prior to the effectiveness of
this Agreement, including, but not limited to the Executive’s eligibility to
receive the payment set forth in Section 4(e)(i) and eligibility to receive the
Accelerated Restricted Stock set forth in 4(e)(iii), above, (each benefit
separately and cumulatively being sufficient consideration for the Executive’s
covenants contained in this Section 5), and the Executive’s  continued
employment as the Vice President & General Manager, Seating Products Group with
the Company (also separately being sufficient consideration for the Executive’s
covenants contained in this Section 5), the Executive agrees as follows:

(a) Non-Competition.

(i) The Executive shall not, during the Executive’s employment with the Company,
and for two (2) years after the Termination Date (the “Non‑Compete Restrictive
Period”), directly or indirectly:

(A) compete in the United States or on the internet with respect to
any “Competing Product or Service,” which is defined to mean those products or

5

--------------------------------------------------------------------------------

 



services offered and/or under development by the Company or any of its
subsidiaries or affiliates during the Executive’s employment (both during the
term of this Agreement and any periods prior to this Agreement whereby the
Executive was employed by the Company or its predecessors) with the Company of
which the Executive has knowledge, or any product or service competitive with or
intended to compete with such products or services, or any product or service
of the Company or any of its subsidiaries or affiliates which the Executive
acquired knowledge of as a result of, arising out of, or from his employment
with the Company (including its predecessors); and

(B) own, invest in, make loans to, operate, manage, control, participate in,
consult with, or advise, any entity or person that provides a Competing Product
or Service with the Company in the United States or on the internet.  This
covenant shall not prevent the Executive from having passive investments of less
than five percent (5%) of the outstanding equity securities of any entity listed
for trading on a national stock exchange (as defined in the Securities Exchange
Act of 1934) or any recognized automatic quotation system.

(ii) The Executive agrees and acknowledges that the Company is entitled
to receive an uninterrupted period of non-competition by the Executive during
the Non‑Compete Restricted Period.  If the Executive breaches any covenant
contained in Section 5(a), the Non-Compete Restricted Period shall be extended
such that the Company will receive an uninterrupted period of non-competition by
the Executive for two (2) years following the Executive’s cessation of such
breach, or to the fullest extent permitted by law.

(b) Non-Solicitation.

(i) As a separate and independent covenant, the Executive agrees that he
shall not, during his employment with the Company and for two (2) years after
the Termination Date (the “Non‑Solicitation Restrictive Period”), directly or
indirectly:

(A) contact, solicit, perform services for, or accept work or business (in any
capacity other than as a Company employee) from any clients or customers of the
Company, its subsidiaries or affiliates, with whom the Executive has worked or
had contact during the Executive’s employment with the Company, or of whom the
Executive had knowledge due to his employment or access to the Company’s
confidential information and/or trade secrets;

(B) contact, solicit or accept contact from any clients,
subcontractors, consultants, vendors, suppliers or independent contractors of
the Company, its subsidiaries or affiliates, for the purpose of interfering
with, causing, inviting, or encouraging any such persons or entities from
altering or terminating their business relationship or association with the
Company, its subsidiaries or affiliates.  This applies to any clients,
subcontractors, consultants, vendors, suppliers or independent contractors with
whom the Executive has worked or had contact during his employment w.th the
Company, or of whom the Executive had knowledge due

6

--------------------------------------------------------------------------------

 



to his employment or access to the Company’s confidential information and/or
trade secrets; or

(C) contact, solicit or accept contact from any employee of the Company, its
subsidiaries or affiliates for the purpose of interfering with their employment
with the Company, its subsidiaries or affiliates, or inviting or encouraging
them to terminate their employment with the Company, its subsidiaries or
affiliates or which has the effect of altering or terminating their employment
with the Company, its subsidiaries or affiliates.

(ii) The Executive agrees and acknowledges that the Company is entitled
to receive an uninterrupted period of non-solicitation by the Executive during
the Non‑Solicitation Restricted Period.  If the Executive breaches any covenant
contained in Section 5(b), the Non‑Solicitation Restricted Period shall be
extended such that the Company will receive an uninterrupted period of
non-competition by the Executive for two (2) years following the Executive’s
cessation of such breach, or to the fullest extent permitted by law

6. Remedies; Enforcement.  The Executive agrees that the covenants set forth in
Section 5 are necessary and reasonably limited in scope and duration to protect
the Company’s commercial interest, including, but not limited to, protection
from unfair competition, disparagement, misappropriation, disclosure or use of
its confidential information and/or trade secrets, and misuse or unauthorized
use of the Company’s work product/inventions.  The Executive agrees and
acknowledges that if the Executive violates any provision of Section 5 of this
Agreement, the Company will have an inadequate remedy at law and will suffer
continuing and irreparable injury to its business.  The Company shall be
entitled to enjoin the Executive from any breach or threatened breach of Section
5 of this Agreement and other applicable injunctive or equitable relief (without
obtaining a bond or posting other security) and without the necessity of proving
any actual damage or that monetary damages would not afford it an adequate
remedy.  The Company’s remedies set forth in this Section 6 are in addition to,
and not in lieu of, any other remedies to which the Company may be entitled.

7. Clawback.  The Executive agrees and acknowledges that if he breaches any of
his obligations, duties, or covenants set forth in Section 5 of this Agreement,
then any of the Accelerated Restricted Stock that has not vested at the time of
such breach shall be forfeited.  In addition in the event of such breach by the
Executive, the Company shall he entitled to clawback: (a) any of the Accelerated
Restricted Stock that has previously vested, as well as any proceeds the
Executive has received for the sale of the Accelerated Restricted Stock, (b) and
the payment the Executive received, if any, in accordance with Section 4(e)(i)
above.  The Company’s remedies set forth in this Section 7 are in addition to,
and not in lieu of, any other remedies to which the Company may be entitled.

8. Amendments.  No amendment to this Agreement or any schedule hereto shall be
effective unless it shall be in writing and signed by each party hereto.

9. Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or sent by telecopy or three
(3) days after being mailed

7

--------------------------------------------------------------------------------

 



by registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

 

If to the Company, to it at:

 

B/E Aerospace, Inc.

 

1400 Corporate Center Way

 

Wellington, FL 33414

 

Attention: Chief Financial Officer

with a copy (which shall not constitute notice) to:

 

B/E Aerospace, Inc.

 

1400 Corporate Center Way

 

Wellington, FL 33414

 

Attention: General Counsel.

If to the Executive, to him at:

 

Tom Plant

 

127 Baltimore Downs Road,

 

Advance, NC 27006

 

10. Entire Agreement.  This Agreement and the 2013 Proprietary Rights Agreement
constitute the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties hereto.  The non-solicitation and non-competition provisions in this
Agreement and in the 2013 Proprietary Rights Agreement shall be deemed separate
and distinct provisions and each applicable time period shall run concurrently
in accordance with its terms for the benefit of the Company.

11. Headings.  The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning hereof.

12. Counterparts.  This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.

13. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws (other than the conflict of laws rules) of the State of
Florida.

14. Withholding.  All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

15. Section 409A.

(a) If any amounts that become due under Section 4 of this Agreement constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
U.S. Internal

8

--------------------------------------------------------------------------------

 



Revenue Code of 1986, as amended and the regulations and guidance promulgated
thereunder (“Section 409A”), payment of such amounts shall not commence until
the Executive incurs a Separation from Service if and only if necessary to avoid
accelerated taxation or tax penalties in respect of such amounts.

(b) Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “Specified Employee” (as defined below) he shall not be entitled
to any payments upon a Separation from Service until the earlier of (i) the date
which is the first (1st) business day following the date that is six (6) months
after the Executive’s Separation from Service for any reason other than death or
(ii) the Executive’s date of death.  The provisions of this Section 15(b) shall
only apply if required to comply with Section 409A.

(c) For purposes of this Agreement, “Separation from Service” shall have the
meaning set forth in Section 409A(a)(2)(A)(i) and determined in accordance with
the default rules under Section 409A.  “Specified Employee” shall have the
meaning set forth in Section 409A(a)(2)(B)(i), as determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect.

(d) It is intended that the terms and conditions of this Agreement comply with
Section 409A.  If any provision of this Agreement contravenes any regulations or
United States Treasury guidance promulgated under Section 409A, or could cause
any amounts or benefits hereunder to be subject to taxes, interest and penalties
under Section 409A the Company may, in its sole discretion and without the
Executive’s consent, modify the Agreement to:  (i) comply with, or avoid being
subject to, Section 409A, (ii) avoid the imposition of taxes, interest and
penalties under Section 409A, and/or (iii) maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A.  This Section 15(d) does not create
an obligation on the part of the Company to modify this Agreement and does not
guarantee that the amounts or benefits owed under this Agreement will not be
subject to interest and penalties under Section 409A.

(e) Anything in this Agreement to the contrary notwithstanding, no reimbursement
payable to the Executive pursuant to any provisions of this Agreement or
pursuant to any plan or arrangement of the Company group covered by this
Agreement shall be paid later than the last day of the calendar year following
the calendar year in which the related expense was incurred, except to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A.  No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.

16. Enforceability, Waiver.  If any arbitrator or court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then such invalidity or unenforceability shall have no effect on
the other provisions of this Agreement, which shall remain valid, binding and
enforceable and in full force and effect, and such invalid or unenforceable
provision shall be construed, blue‑penciled or reformed by the court or
arbitrator in a manner so as to give the maximum valid and enforceable effect to
the intent of the parties expressed in such provision.  The Executive’s or the
Company’s failure to insist upon strict compliance with any provision hereof or
any other provision of this Agreement or the failure to assert any right that
the

9

--------------------------------------------------------------------------------

 



Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement. 
Similarly, the waiver by any party hereto of a breach of any provision of this
Agreement by the other party will not operate or be construed as a waiver of any
other or subsequent breach by such other party.

17. Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns. This Agreement may be assigned by the Company.  The Executive may not
assign or delegate his duties under this Agreement without the Company’s prior
written approval,

18. Survival.  The obligations of the Executive pursuant to the 2013 Proprietary
Rights Agreement, the respective obligations of the parties pursuant to Section
5 of this Agreement, and to the extent applicable the entitlements of the
Executive and obligations of the Company pursuant to Section 4 of this
Agreement, shall each survive any termination or expiration of this Agreement,
or any termination or resignation of the Executive’s employment, as the case may
be.





10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first written above.

 

 

 

 

 

 

EXECUTIVE:

 

 

/s/ Tom Plant                              

 

 

Tom Plant

 

 

 

 

 

COMPANY:

 

 

B/E AEROSPACE, INC.

 

By:

/s/ Thomas P. McCaffrey           

 

Name:

Thomas P. McCaffrey

 

Title:

Senior Vice President &

 

 

Chief Financial Officer

 





11

--------------------------------------------------------------------------------

 



Exhibit A

2013 Proprietary Rights Agreement

Proprietary Rights Agreement

This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to BE Aerospace, Inc. and/or any of its subsidiaries
or affiliated businesses (collectively the “Company”) during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
thereafter.  I recognize that the Company is engaged in a continuous program of
research, development and production respecting its business, present and
future.  As part of my employment, consultancy, and/or tenure as an independent
contractor with the Company, I have certain obligations relating to business,
confidential and/or proprietary information of the Company, as well as to
inventions which I may develop during my employment, consultancy, and/or tenure
as an independent contractor with the Company.

I acknowledge and agree that:

1.Agreement, Effective Date.  This Agreement shall be effective as of the date
of my Employment Agreement with the Company dated as of February 4, 2013, (the
“Employment Agreement”)  and shall continue in effect throughout my employment,
consultancy, and/or tenure as an independent contractor (the “Agreement
Period”)..  As an inducement to and in consideration of my acceptance and/or
continuation of employment, consultancy, and/or tenure as an independent
contractor with the Company, and the Company’s compensating me for services and
extending to me certain other benefits of a compensatory nature, but without any
obligation on the Company’s part to continue such employment, compensation or
benefits for any specified period whatsoever, I agree to protect, safeguard and
maintain the integrity and confidentiality of the Company’s valuable assets and
legitimate business interests in accordance with the terms and conditions set
forth in this Agreement.

2.Confidentiality.  I will maintain in confidence and will not disclose or use,
either during or after the Agreement Period, any “Proprietary Information”,
 whether or not in written form, except to the extent required to perform my
duties on behalf of the Company.  Proprietary Information means all of the
following materials and information that I use, receive, have access to,
conceive or develop or have used, received, conceived or developed, in whole or
in part, in connection with my employment, consultancy, and/or tenure as an
independent contractor with the Company:

(i)Written materials of the Company;

(ii)The names and information relating to customers and prospective customers of
the Company and/or persons, firms, corporations or other entities with whom the
Company has provided goods or services at any time, including contact persons,
addresses and phone numbers, their characteristics and preferences and types of
services provided to or received from those customers and prospective customers;



12

--------------------------------------------------------------------------------

 



(iii)The terms of various agreements between the Company and any third parties,
including without limitation, the terms of customer agreements, vendor or
supplier agreements, lease agreements, advertising agreements, fee arrangements,
terms of dealing and the like;

(iv)Any data or database, trading algorithms or processes, or other information
compiled by the Company, including, but not limited to, customer lists, customer
information, information concerning the Company, or any business in which the
Company is engaged or contemplates becoming engaged, any company with which the
Company engages in business, any customer, prospective customer or other person,
firm or corporation to whom or which the Company has provided goods or services
or to whom or which any employee of the Company has provided goods or services
on behalf of the Company, or any compilation, analysis, evaluation or report
concerning or deriving from any data or database, or any other information;

(v)All policies, procedures, strategies and techniques regarding the services
performed by the Company or regarding the training, marketing and sales of the
Company, either oral or written.  The Company’s internal corporate policies and
practices related to its services, price lists, fee arrangements and terms of
dealings with customers or potential customers or vendors.  Information relating
to formulas, records, research and development data, trade secrets, processes,
other methods of doing business, forecasts and business and marketing plans;

(vi)Any other information, data, know‑how or knowledge of a confidential or
proprietary nature observed, used, received, conceived or developed by me in
connection with my employment, consultancy, and/or tenure as an independent
contractor by the Company, including and not limited to the Company’s
methodologies, price strategies, price lists, costs and quantities sold,
financial and sales information, including, but not limited to, the Company’s
financial condition, business interests, initiatives, objectives, plans or
strategies; internal information regarding personnel identity, skills,
compensation, organizational charts, budgets or costs of individual departments,
and the compensation paid to those working for or who provide services to the
Company; and performance of investments, funds or portfolio companies, including
any “track record” or other financial performance information or results;

(vii)All other non‑public information regarding the amount and nature of the
capital and assets owned or controlled by, or net worth of, the

13

--------------------------------------------------------------------------------

 



Company and/or any of the Company’s shareholders, members, partners, employees
or investors; the investments made directly or indirectly, by the Company
(including, but not limited to, any partnerships, corporations or other entities
in which the Company may invest and the assets which any of those entities
acquires); the expected or actual rates of return or holding periods of any
investment by the Company; the respective interest in any investment of any of
its shareholders, members, partners or investors or the manner in which those
interests are held; the identities of the other persons or entities who
participate in any investment made by the Company; and financial statements,
projections, budgets and market information;

(viii)All discoveries, software (including, without limitation, both source code
and object code), models, drawings, photographs, specifications, trademarks,
formulas, patterns, devices, compilations and all other proprietary know-how and
technology, whether or not patentable or copyrightable, and all copies and
tangible embodiments of any of the foregoing, and that have been or will be
created for the Company by me, whether alone or with others;

(ix)The Company’s inventions, products, research and development, production
processes, manufacturing and engineering processes, machines and equipment,
finances, customers, marketing, and production and future business plans,
information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

(x)“Trade Secrets”, which shall include, but not be limited to, information
regarding formulas, processes or methods that: (a) derive independent economic
value, actual or potential, from not being generally known to or readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of reasonable efforts by the
Company to maintain its secrecy.  “Trade Secrets” shall also include all other
information or data that qualifies as a trade secret under applicable law.

3.Inventions.

3.1Definition of Inventions.  In this Agreement the term “Invention” means any
new or useful art, discovery, contribution, finding or improvement, whether or
not patentable, and all related know-how.  Inventions include, but are not
limited to, all designs, discoveries, formulas, processes, 

14

--------------------------------------------------------------------------------

 



manufacturing techniques, semiconductor designs, computer software, inventions,
improvements and ideas.

3.2Disclosure and Assignment of Inventions.

(i)I will promptly disclose and describe to the Company all Inventions which I
may solely or jointly conceive, develop, or reduce to practice during the
Agreement Period (i) which relate, at the time of conception, development or
reduction to practice of the Invention, to the Company’s business or actual or
demonstrably anticipated research or development, (ii) which were developed, in
whole or in part, on the Company’s time or with the use of any of the Company’s
equipment, supplies, facilities or Trade Secrets, or (iii) which resulted from
any work I performed for the Company (the “Company Inventions”).  I assign all
my right, title and interest worldwide in the Company Inventions and in all
intellectual property rights based upon the Company Inventions.  However, I do
not assign or agree to assign any Inventions relating in any way to the Company
business or demonstrably anticipated research and development which were made by
me prior to my employment, consultancy, and/or tenure as an independent
contractor with the Company, which Inventions, if any, are identified on
Exhibit “A” to this Agreement.  Exhibit “A” contains no confidential
information.  I have no rights in any Inventions other than the inventions
specified in Exhibit “A”.  If no such list is attached, I have no such
Inventions or I grant an irrevocable, nonexclusive, royalty-free, worldwide
license to the Company to make, use and sell Inventions developed by me prior to
my employment, consultancy, and/or tenure as an independent contractor with the
Company.

(ii)I recognize that Inventions relating to my activities while working for the
Company and conceived or made by me, along or with others, within one (1) year
after termination of the Agreement Period may have been conceived in significant
part while I was retained by the Company.  Accordingly, I agree that such
Inventions shall be presumed to have been conceived during my employment,
consultancy, and/or tenure as an independent contractor with the Company and are
to be assigned to the Company as a Company Invention unless and until I have
established the contrary.  I agree to disclose promptly in writing to the
Company all Inventions made or conceived by me for one (1) year after the
Agreement Period, whether or not I believe such Inventions are subject to this
Agreement, to permit a determination by the Company as to whether or not the
Inventions should be the property of the Company.  Any such information will be
received in confidence by the Company.



15

--------------------------------------------------------------------------------

 



3.3Nonassignable Inventions.  This Agreement does not apply to an invention
which qualifies fully as  a nonassignable invention.

4.Use and Return of Proprietary Information and Trade Secrets:

(i)I agree that under no circumstance and at no time shall any of the
Proprietary Information and Trade Secrets be taken from the Company’s premises
and that under no circumstances and at no time shall any of the Proprietary
Information and Trade Secrets be duplicated, in whole or in part, without the
express written permission of the Company, which permission may be granted or
denied in the Company’s sole and absolute discretion;

(ii)I agree that, upon termination of my employment (if applicable) and/or
tenure as an independent contractor with the Company for any reason (regardless
of whether or not the Company retains me as a consultant) or at any other time
upon the Company’s request, I shall return to Company, without retaining any
copies, all Proprietary Information and Trade Secrets, as well as all other
Company’s documents and other materials, which are in my possession regardless
of the form in which any such materials are kept;

(iii)I covenant and agree that all right, title and interest in any Proprietary
Information and Trade Secrets shall be and shall remain the exclusive property
of the Company and shall be and hereby are vested and assigned by me to the
Company.  I agree to promptly disclose to the Company all Proprietary
Information and Trade Secrets developed in whole or in part by me within the
scope of this Agreement.  In relation to my employment, consultancy, and/or
tenure as an independent contractor or the performance of this Agreement, I have
created or may create certain work product for the Company that may be
copyrighted or copyrightable under the laws of the United States.  To the extent
that any such work product is created, I will be considered to have created a
Work Made for Hire as defined in 17 U.S.C. § 101, and the Company shall have the
sole right to the copyright.   In the event that any such work product created
by me does not qualify as a Work Made for Hire, I hereby assign the copyright
and all rights, throughout the world, in and to the work product to the Company,
as provided for in paragraph (v) below.  I agree to turn over to the Company all
physical manifestations of the Proprietary Information and Trade Secrets in my
possession or under my control at the request of the Company;

(iv)I acknowledge that all documents, in hard copy or electronic form, received,
created or used by me in connection with my employment, consultancy, and/or
tenure as an independent contractor with the

16

--------------------------------------------------------------------------------

 



Company are and will remain the property of the Company.  I agree to return all
such documents (including all copies) promptly upon the termination of my
employment, consultancy, and/or tenure as an independent contractor, certify
that no other documents remain, and agree that, during or after my employment,
consultancy, and/or tenure as an independent contractor, I will not, under any
circumstances, without the written consent of the Company, disclose those
documents to anyone outside the Company or use those documents for any purpose
other than the advancement of the Company’s interests;

(v)I agree to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the work product (including
Proprietary Information and/or Trade Secrets) and any rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such work product and any rights relating
thereto, and testifying in a suit or other proceeding relating to such work
product and any rights relating thereto.  I further agree that my obligation to
execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement.  In
connection with my execution of this Agreement, I hereby irrevocably grant to
the Company an irrevocable power of attorney designating and appointing the
Company’s duly authorized officer as my agent and attorney in fact, should I
become unable because of my mental or physical incapacity or for any other
reason, to sign any documents with respect to any work product including,
without limitation, permitting the Company to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering such work product.  In connection with such power of attorney, I permit
the agent to act for and on my behalf and stead to execute and file any papers,
oaths and to do all other lawfully permitted acts with respect to such work
product with the same legal force and effect as if executed or done by me.

5.Competitive Employment.  During the Agreement Period, including any extensions
thereof (as applicable), I agree that I will not directly or indirectly own,
manage, work for, provide services to, obtain financial interest in, control or
participate in the ownership, management or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, director,
agent, independent contractor or otherwise with any other corporation,

17

--------------------------------------------------------------------------------

 



partnership, proprietorship, firm, association or other entity that is engaged
in any manner in the business of the Company.

I further agree that during the same period I will not directly or indirectly
own, manage, work for, provide services to, obtain financial interest in,
control or participate in the ownership, management or control of, or be
employed or engaged by or otherwise affiliated or associated as a consultant,
director, agent, independent contractor or otherwise with any business entity
that is not engaged in the business of the Company in any market in which the
Company conducts business or provides services where such other business entity
could utilize or gain a business or economic advantage through the use of
Confidential Information, Trade Secrets, my training by the Company, my
relationship with the Company’s customers, suppliers, vendors, clients or
investors or prospective customers, suppliers, vendors, clients or investors or
the Company’s goodwill.

I may make passive investments in publicly traded entities not to exceed 3% of
the outstanding voting securities of such public entity, provided, however, that
such investment do not prevent me from abiding by this Agreement, including this
Paragraph 5.

6.Non-solicitation.  During the Agreement Period and for a period of two
(2) years thereafter, I will not solicit or encourage, or cause others to
solicit or encourage, any employees, suppliers, vendors, or consultants of/to
the Company to terminate their employment or other relationship, as applicable,
with the Company.

7.Acts to Secure Proprietary Rights.  I agree to perform, during and after the
Agreement Period, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in perfecting and enforcing the
full benefits, enjoyment, rights and title throughout the world in the Company
Inventions.  Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in the registration and enforcement of
applicable patents and copyrights or other legal proceedings.

8.No Conflicting Obligations.  My performance of this Agreement does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment, consultancy, and/or
tenure as an independent contractor with the Company.  I will not disclose,
induce, or permit the Company to, either directly or indirectly, use any
confidential or proprietary information or material belonging to any previous
employer or other person or entity. I am not a party to any other agreement that
will interfere with my full compliance with this Agreement.  I will not enter
into any agreement, whether written or oral, conflicting with the provisions of
this Agreement.

9.Survival.  Notwithstanding the termination of the Agreement Period, this
Agreement shall survive such termination and continue in accordance with its
terms and conditions.  Unless provided otherwise in a written contract with the
Company, this Agreement does not in any way restrict my right or the right of
the Company to terminate my employment, consultancy, and/or tenure as an
independent contractor at any time, for any reason or for no reason.



18

--------------------------------------------------------------------------------

 



10.Specific Performance.  A breach of any of the promises or agreements
contained herein will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law, and the Company shall be
entitled to injunctive relief and/or a decree for specific performance, and such
other relief as may be proper (including monetary damages, if appropriate).

11.Waiver.  The waiver by the Company of a breach of any provision of this
Agreement by me will not operate or be construed as a waiver of any other or
subsequent breach by me.

12.Severability.  If any part of this Agreement is found invalid or
unenforceable, that part will be amended to achieve as nearly as possible the
same economic effect as the original provision and the remainder of this
Agreement will remain in full force.

13.Governing Law.  This Agreement will be governed by and construed in
accordance with the laws (other than the conflict of laws rules) of the state of
North Carolina.

14.Entire Agreement.  This Agreement and Exhibit A to this Agreement together
with the Employment Agreement constitute the entire agreement between the
parties relating to this subject matter and supersede all prior or simultaneous
representations, discussions, negotiations and agreements, whether written or
oral, except for any prior proprietary rights agreements entered into by me for
the benefit of the Company or its predecessors, which shall for the period prior
to the effective date of this agreement be deemed to be in addition to, and not
in lieu of, this Agreement for such prior period.  This Agreement may be amended
or modified only with the written consent of both me and the Company.  No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.





19

--------------------------------------------------------------------------------

 



15.Assignment.  This Agreement may be assigned by the Company.  I may not assign
or delegate my duties under this Agreement without the Company’s prior written
approval.  This Agreement shall be binding upon my heirs, successors and
permitted assignees.

 

 

 

 

EMPLOYEE

Date:_____________________________

/s/ Tom Plant                                 

 

(Name)

 

                                               

 

Tom Plant

 

BE AEROSPACE, INC.

Date:_____________________________

By:  /s/ Thomas P. McCaffrey                

 



 

Title:                                          

 



 





20

--------------------------------------------------------------------------------

 



EXHIBIT A

 

21

--------------------------------------------------------------------------------